DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 12/13/2021, that was in response to the Office action dated 9/14/2021. Claims 1-3, 5-13 and 15-21 are pending, claim(s) 1, 5-7, 10 and 15, 18-21 has/have been amended, while claim(s) 4 and 14 have been canceled, and all other claims are presented as originally claimed.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that Lundstrom does not disclose mixer body 3 as having a first portion being disposed with the internal cavity and a second portion passing through the opening of the air shutter. Also, it is contended that an orifice holder or air shutter as fully claimed. The examiner respectfully disagrees. Firstly, the amendment implies that the air shutter surrounds an opening of itself, which is unclear. If the air shutter included a limitation of the second portion having a perpendicular area with the opening, then this would render the claim clear. Second, when describing the first and second portion of each component there is no indication of where a first portion begins relative to the second portion. Any use of the limitation “end, first end, second .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation requires “wherein a portion of the air shutter surrounding the opening at the second end…” is considered indefinite because it implies that the air shutter surrounds a portion of itself without any structural limitation. The claim will be interpreted that as long as there is an end that is open, the prior art would meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 and18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundstrom et al [20150072296].
With respect to claim 1, 3, Lundstrom discloses: A gas burner bar, comprising: a burner (inherent, see abstract, with reference to “combustion mixer”, reasoning being combustion cannot occur without a burner); a Venturi tube (6) attached to the burner; an air shutter (5), the air shutter having a first and second end and defining an internal cavity, the air shutter being attached to the Venturi tube at the first end and having an opening at the second end, the opening being disposed opposite the Venturi tube; an injector (3), a first portion of the injector being disposed within the internal cavity and a second portion of the injector passing through the opening of the air shutter; and an injector fitting (2), the injector fitting attached to the second portion of the injector passing through the opening of the air shutter, wherein a portion of the air shutter 
{cl. 3} The burner bar of claim 1, wherein the air shutter (5) has a secondary opening for the entry of air into the gas burner bar [see FIG 1].
{cl. 5} The burner bar of claim 1, wherein the opening has threadless and/or raised opening [see FIG 1].
{cl. 6} The burner bar of claim 1, wherein the injector is flush against the portion of the air shutter [see FIG 2].
{cl. 7} The burner bar of claim 1, wherein the injector has an opening that is collinear with the Venturi tube [see FIG 1].
With respect to claim 18, Lundstrom discloses: A mixing unit for a gas burner, the mixing unit comprising: an injector fitting (2); an air shutter (5), the air shutter having a first end and second end and defining an internal cavity, the second end having an opening disposed against the injector fitting; and an injector (3) having a first portion and second portion, the first portion disposed in the internal cavity of air shutter opposite the injector fitting and the second portion engaged with the injector fitting through the opening in the air shutter, wherein a portion of the air shutter surrounding the opening at 
{cl. 19} The mixing unit for the gas burner of claim 18, further comprising: a Venturi tube (6) attached to the air shutter (5) at the first end and disposed both opposite from and collinear to the injector [see FIG 2].
{cl. 20} The burner bar of claim 1. wherein the second portion of the injector is attached to the injector fitting via male and female threads [see FIG 2].
{cl. 21} The cooking appliance of claim 10, wherein the second portion of the injector is attached to the injector via male and female threads [see FIG 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8-10, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al [20150072296], further in view of Gerdes et al [5405263].
With respect to claim 2, 8, 9 and 10, 13, 15-17, Lundstrom discloses the invention as substantially claimed. Lundstrom discloses: A cooking appliance, the cooking appliance comprising: a burner (inherent, see abstract, with reference to “combustion mixer”, reasoning being combustion cannot occur without a burner), a Venturi tube (6) attached to the burner, an air shutter (5), the air shutter having a first and second end and defining an internal cavity, the air shutter being attached to the Venturi tube at the first end and having an opening at the second end, the opening being disposed opposite the Venturi tube; an injector (3), a first portion of the injector being disposed within the internal cavity and a second portion of the injector passing through the opening of the air shutter at the second end; and an injector fitting (2), the injector fitting attached to the second portion of the injector passing through the opening of the air shutter, wherein a portion of the air shutter surrounding the opening at the second end is fixed physically sandwiched between a portion of the injector fitting and a portion of the injector [see FIGs 1 and 2, paragraph 0014]. Lundstrom however does not disclose the details of the cooking appliance.
Gerdes makes up for the deficiencies by teaching: {cl. 2} The burner bar of claim 1, wherein the burner has a burner region with a plurality of combustion points [see FIG 2] 
{cl. 8} The burner bar of claim 3, further comprising: a gas line (90) attached to the injector fitting (96) to provide a fuel gas; and a regulator (98) attached to the gas line to regulate flow of the fuel gas [see FIG 2].
{cl. 9} The burner bar of claim 8, wherein the fuel gas enters a mixing face of the air shutter through the nozzle, mixes with air from the secondary opening of the air shutter (102), passes through the Venturi tube as an air/gas mixture, and combusts at the burner [see FIG 2, col 3, line 66-col 4, line 16].
and {cl. 10} a cooking cavity (18, the recess formed therein reads on a “cavity”); and a gas burner bar (86) disposed in the cooking cavity, the gas burner bar comprising: a burner (16) [see FIGs 1 and 2, col 3, line 3-55].
{cl. 13, shown by Lundstrom} The cooking appliance of claim 10, wherein the air shutter has a secondary opening for the entry of air into the gas burner bar [see FIG 2]. 
{cl. 15, shown by Lundstrom} The cooking appliance of claim 10, wherein the injector has an opening that is collinear with the Venturi tube [see FIG 2].
{cl. 16} The cooking appliance of claim 13, the gas burner bar further comprising: a gas line (90) attached to the injector fitting (96) to provide a fuel gas; and a regulator (98) attached to the gas line to regulate flow of the fuel gas [see FIG 2].
{cl. 17} The burner bar of claim 13, wherein the fuel gas enters a mixing face of the air shutter (102) through the nozzle, mixes with air from the secondary opening of the air shutter, passes through the Venturi tube as an air/gas mixture, and combusts at the burner [see FIGs 1 and 2, col 3, line 3-55].
Regarding claims 2, 8, 9 and 10, 16-17, t would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a cooking appliance .
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al [20150072296], in view of Gerdes et al [5405263], further in view of Dills et al [3364912].
Regarding claims 11 and 12, Lundstrom discloses the invention as substantially claimed however, does not teach the use of the mixing tube. Dills makes up for these deficiencies by teaching: {cl. 11} The cooking appliance of claim 10, wherein the gas burner bar is operated as a bake burner [col 4, line 28-60] and {cl. 12} The cooking appliance of claim 10, wherein the gas burner bar is operated as a broil burner [col 4, line 28-60]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Lundstrom with the teachings of Dills because Dills provides a known use of a burner that would benefit from the use of a mixing tube to increase efficiency of burner operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applied reference Gerdes et al [5405263] should be further considered as a primary reference, as it is also identical to the claimed invention at least when regarding figure 2, and elements 90 (equivalent to the venturi), 102 (air shutter), 98 (injector) and 96 (injector fitting) which is arranged as claimed and has the sandwiched and surrounding limitations as shown.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/8/2022